207 Pa. Super. 383 (1966)
Eastcoast Equipment Company
v.
Maryland Casualty Company, Appellant.
Superior Court of Pennsylvania.
Argued December 13, 1965.
March 24, 1966.
*384 Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS, and HOFFMAN, JJ. (FLOOD, J., absent).
Lynn L. Detweiler, with him Swartz, Campbell & Detweiler, for appellant.
Harry Norman Ball, with him H. Donald Busch, for appellee.
OPINION PER CURIAM, March 24, 1966:
The order of the Court of Common Pleas of Philadelphia County is affirmed on the opinion of President Judge JOSEPH SLOANE for the court below, reported at 38 Pa. D. & C. 2d 449.